Citation Nr: 1826378	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependents Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1981. His service included a tour in the Republic of Vietnam (RVN). He died in October 2010, and the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In December 2016, the appellant testified before the undersigned at a Board hearing via video conference. A transcript of the hearing testimony is in the claims file. The undersigned held the record of the hearing open for 60 days for receipt of additional evidence. To date, no additional evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Death Certificate reflects that the immediate cause of death was profound hemorrhage. Other causes noted were cardiovascular collapse; severe anoxic encephalopathy; and, pancreatic cancer. (10/[REDACTED]/2010 Death Certificate) At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD); hypertension; residuals of right ankle sprain; tinnitus; right leg scar residual; bilateral hearing loss; and, erectile dysfunction. (10/21/2008 Rating Decision-Codesheet) The AOJ obtained a medical nexus review to determine if any of the medications prescribed for the Veteran's service-connected disabilities caused or contributed to his death. The report of the reviewer reflects that focus was on the medication prescribed for the Veteran's hypertension. The medical reviewer opined that it was not at least as likely as not that the medication prescribed for his hypertension caused or contributed to his death. (04/01/2015 C&P Exam)

In her written submissions and hearing testimony, however, the appellant raised other potential bases that have not been addressed. With focus solely on the hemorrhage as the cause of death, the medical nexus reviewer cited risk factors that included diabetes mellitus; falls with head trauma (subdural hematoma); and, excessive alcohol consumption. Id., p. 2.

As the medical nexus reviewer noted in the report, the Veteran was not service connected for diabetes mellitus. While that is correct, as noted earlier, the Veteran served in RVN. Hence, if he in fact was diagnosed with the disease, and it was of the type II variety, service connection would have been granted, see 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017); and, the appellant asserts that as a potential basis. As for excessive alcohol consumption, the Veteran had a history of significant alcohol abuse, and his diagnoses included alcohol dependence in sustained remission. His records related to treatment of his PTSD are not clear one way or the other as to whether his past alcohol abuse was in fact self-medication of his PTSD symptoms.

VA records note that the Veteran obtained a significant amount of his medical treatment from a private provider, but there only are minimal records in the claims file from his provider. The Board notes that although the physician, L.K., M.D., noted that she had treated the Veteran for 10 years for various ailments (08/22/2011 Medical Treatment-Non-Government Facility), to include diabetes mellitus, the related records that are in the claims file, at least those for mid-2007 and earlier, do not clearly note a diagnosis of the disease and what type. (See, i.e., 02/26/2004 Non-Government Facility, p. 2, 6; 04/15/2004 Non-Government Facility) In the Veteran's list of active problems, VA records note the diabetes as type II or nonspecific. The Board also notes a March 2009 VA podiatry entry that describes the Veteran as a non-diabetic male. (03/30/2015 CAPRI, p. 120). Finally, there is nothing in either the available VA or private records that notes the presence of pancreatic cancer. Hence, there is no indication of from whence Texas State authorities obtained that information for the death certificate. VA records note that the Veteran underwent a private colectomy by a Dr. C not long before his death. (03/30/2015 CAPRI, p. 7) Those records should be sought.

The appellant and her representative stated at the hearing that they would seek to obtain the relevant records. Although that did not occur, VA is still obligated to seek them as part of the Duty to Assist. See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names of all private medical providers who treated the Veteran and all necessary releases from the appellant. Then seek to obtain all records extant that are related to the Veteran's treatment for diabetes mellitus; cardiovascular illness; pancreatic cancer or other gastrointestinal disorder; and, those related to his final illness, if any.

2. After the above is complete, regardless of whether all listed records are obtained, send the claims file to an appropriate mental health reviewer. Ask the mental health reviewer to opine on whether there is at least a 50 percent probability that the Veteran's past alcohol abuse and dependence was in fact self-medication of undiagnosed PTSD symptoms?
The reviewer must provide a full explanation and rationale of any opinion provided. If the examiner is unable to provide the requested opinion, the examiner must explain whether it is because of limited knowledge and training of the mental health professional community at large, or the examiner's personal limitations.

If the mental health reviewer opines that there is at least a 50 percent probability that the Veteran's past alcohol abuse and dependence was in fact self-medication of undiagnosed PTSD symptoms, then the AOJ shall send the claims file to an appropriate physician reviewer. Ask the physician to review the available medical records and opine on whether there is at least a 50 percent probability that the Veteran's past alcohol abuse and dependence increased his risk to the point where it caused or contributed to the profound hemorrhage, cardiovascular collapse, or severe anoxic encephalopathy that are listed as the causes of his death?

3. The AOJ shall also ask a physician reviewer to review the available medical records and opine on whether there is at least a 50 percent probability that the Veteran in fact had diabetes when he died and, if so, whether it was in fact type II?

If the physician opines that there is at least a 50 percent probability that the Veteran had type II diabetes mellitus at the time of his death, then please opined whether there is at least a 50 percent probability that the Veteran's type II diabetes mellitus increased his risk to the point where it caused or contributed to the profound hemorrhage, cardiovascular collapse, or severe anoxic encephalopathy that are listed as the causes of his death?

The physician reviewer must provide a full explanation and rationale for any opinion provided. If the reviewer is unable to provide the requested opinion, the reviewer must explain whether it is because of limited knowledge in the medical professional community at large, or the examiner's personal limitations. 

4. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the appellant, issue her and her representative a Supplemental Statement of the Case (SSOC), and then return the case to the Board, if all is in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (7).




